Citation Nr: 1628415	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital for the period prior to October 2, 2005, and greater than 30 percent from that date.

2.  Entitlement to a compensable rating for a fracture, frontal skull and orbital, bilateral (hereinafter skull fracture) prior to August 21, 2014 and a rating greater than 10 percent from that date.

3.  Entitlement to a compensable rating for a fracture of the maxilla.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to November 1973.

The Veteran's record has been reconstructed from available records.  These matters are before the Board of Veterans' Appeals (the Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2002, the Veteran filed an increased rating claim with VA.  In the February 2003 rating decision, the RO denied the assignment of compensable disability ratings for his fractured maxilla, skull fracture and for defective vision.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

During the course of the appeal, the RO increased the Veteran's disability rating for defective vision from zero to 20 percent, effective the date of his increased rating claim, September 17, 2002, and from 20 to 30 percent, effective October 2, 2005.  As the increases were less than the maximum benefits available the claim remained in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2008, the Board denied each of the Veteran's increased rating claims.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2011, issued a Memorandum Decision setting aside the decision and remanding the appeal.  The Veteran's claims file was returned to the Board for additional appellate review and for action in compliance with the April 2011 Memorandum Decision.

In September 2011, the Board vacated its prior December 2008 decision, and remanded the Veteran's increased rating claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center readjudicated the Veteran's appeal in a September 2012 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.  In September 2011, January 2013, September 2013 and July 2015 the Board remanded the Veteran's increased rating claims for additional evidentiary development. 

In its September 2013 remand, the Board determined that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total rating based on unemployability due to service-connected disability was part and parcel with the rating claims on appeal.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted a TDIU in an October 2014 rating decision.  Thus, this issue is no longer in appellate status.

In an October 2014 rating decision, the RO increased the rating for skull fracture to 10 percent effective August 21, 2014.  See AB, 6 Vet. App. 35.

The issues of entitlement to a disability rating greater than 20 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital for the period prior to October 2, 2005, and greater than 30 percent from that date are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 21, 2014, the Veteran's skull fracture was not manifested by loss of both the inner and outer tables; there was no objective evidence of intracranial complications.

2.  From August 21, 2014, the Veteran's skull fracture has been manifested by a total area of bony defect less than a 25-cent piece without any brain herniation; it is not manifested by loss of part of the skull of the inner and outer tables with the size of the area lost being intermediate; and there is no objective evidence of intracranial complications.

3.  The Veteran's fracture of the maxilla is not manifested by acute, subacute or chronic osteomyelitis, and there is no malunion or nonunion of the maxilla.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for skull fracture prior to August 21, 2014, and 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2015).

2.  The criteria for entitlement to a compensable disability rating for fracture of the maxilla have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.150, Diagnostic Code 9900, 4.71a, Diagnostic Code 5000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2002, May 2004, September 2005, March 2006, and September 2011 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA and private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has been afforded VA examinations to assess the nature and severity of his claimed disabilities.  The Board concludes that the VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also concludes that the September 2013 and July 2015 remand orders with respect to the claims being decided herein were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Skull Fracture

The Veteran's service-connected skull fracture is rated 0 percent disabling prior to, August 21, 2014 and 10 percent from August 21, 2014 under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Such diagnostic code was selected as it is the most closely analogous to the Veteran's skull fracture.  Diagnostic Code 5296 contemplates loss of part of skull of both inner and outer tables.  A 10 percent rating is warranted for an area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square cm); a 30 percent disability rating is warranted if the size of the area lost is intermediate; a 50 percent rating is warranted for an area larger than the size of a 50-cent piece or 1.140 square inches (7.355 square cm).  Such ratings are assigned when there is no brain hernia.  An 80 percent disability rating is warranted with brain hernia.  Note: intracranial complications are to be rated separately.

In January 2007, the Veteran underwent a VA examination.  Upon physical examination, the examiner stated that there was no evidence of brain hernia.  However, there was loss of skull involving the floor of the frontal sinus/roof of orbit on the left side.  This defect measured 27 millimeters by 27 millimeters.  This would appear to place the size of the defect between the size of a 25-cent piece and the size of a 50-cent piece.  

In November 2007, the Veteran underwent a VA examination with the same examiner.  The examiner conducted a physical examination and diagnosed defect of cranial bones.  The examiner did state that the Veteran's particular case was beyond his scope of expertise, and stated that he was only going to be able to offer minimal input, and suggested that VA contact Dr. Marple, the Veteran's treating physician and a renowned expert in this area.  The examiner stated that he was unable to determine with certainty whether brain hernia was present, but did not see brain hernia on the CT [computed tomography] scan.  The only loss of skull was about a 4-5 millimeter size defect or dehiscence of the posterior table.  

In a November 2007 progress note from the Veteran's private physician, Dr. Marple, it was noted that the Veteran returned to the clinic for an assessment.  Dr. Marple's impression was post mucocele of the left frontal sinus.  The Veteran had undergone such operation in August 2007.  With regard to the size of his dehiscence, Dr. Marple reviewed the operative notes and preoperative information, which demonstrated a large dehiscence of greater than the size of a 50-cent piece between the frontal sinus and his orbit.  Additionally, he demonstrated dehiscence of intermediate size being between that of a 50 cent piece and a quarter of the posterior table of his frontal sinus extending into the anterior cranial fossa.  There was no herniation of the brain noted with this into the frontal sinus and by MRI [magnetic resonance imaging] scan examination, there was no herniation noted.  

Pursuant to the September 2013 remand, a VA examination was scheduled to evaluate the Veteran's service-connected skull fracture.  The AOJ noted that TBI [traumatic brain injury] was the recommended examination, as there was no Disabilities Benefits Questionnaire listed for the skull, loss of part of, both inner and outer table.  

On August 2014 the Veteran underwent a review evaluation of residuals of TBI.  He presented that he had a motor vehicle (jeep) accident in service in 1971 and sustained frontal sinus bone fracture, maxillary/ethmoid and nasal comminuted fracture with left orbital fracture resulting in diplopia, and chronic sinusitis with post nasal drainage.  Since the 1971 motor vehicle accident the Veteran has had multiple facial and nose surgeries.

An August 2014 CT scan showed there was a 3mm bony defect from the inner table without any brain herniation.  The Veteran had a plate on the fracture outer table anterior wall of the left frontal sinus that showed residual bony defect of 9x4mm medially without any brain herniation.  There was a 2mm bony defect superomedial left orbital wall just superior to the dehiscent left lamina papyracea without brain herniation.  The total area of bony defect was less than a 25-cent piece without any brain herniation per consultation with the staff radiologist.

In an October 2014 rating decision the RO increased the rating for the service-connected skull fracture disability to 10 percent effective August 21, 2014, the date of the VA examination where the examiner determined the Veteran had a 3mm bony defect from the inner table without any brain herniation; the total area of bony defect was less than a 25-cent piece without any brain herniation.  The Veteran has a plate on the fracture outer table anterior wall of the left frontal sinus which showed residual bony defect of 9x4mm medially without any brain herniation.  

Pursuant to the July 2015 Board remand instructions, the Veteran's record was returned to a qualified VA physician for review of the August 2014 TBI examination, the September 2014 addendum, and Dr. Marple's November 2007 report.  The VA physician was to reconcile the 2007 and 2014 findings regarding the presence and area of any bone loss of the skull.  In a January 2016 VA medical opinion, the VA physician noted review of the conflicting medical evidence and the Veteran's records.  The VA physician noted that Dr. Marple's November 2007 medical report stated, "In reviewing [the Veteran's] operative notes and preoperative information, he demonstrated a large dehiscence of greater than the size of a 50 cent piece between the frontal sinus and his orbit.  Additionally he demonstrated a dehiscence of intermediate size between a 50 cent piece and a quarter of the posterior table of his frontal sinus extending into the anterior cranial fossa.  There is however no herniation of the brain into this into the frontal sinus and by MRI examination today no herniation is noted."  

VA physician noted that Dr. Marple's note clearly indicates that the surgical procedure he performed corrected any bony abnormalities and there was no herniation of brain into the sinus.  The Veteran had a CT scan in August 2014 in conjunction with the August 2014 VA compensation examination, which indicated bony defect of the left orbital floor/left frontal sinus floor measure 2.2cm; the anterior left frontal sinus wall showed a sinus defect measuring 3.8x2.0cm (covered by a 3.4x1.0cm bone fragment, residual bony defect measured just 9x4mm, and fracture line extended into the anterior wall of the ethmoid air cells.  This showed a 3mm defect.  Based on a review of Dr Marple's note, which indicated bony defects of greater than a 50-cent piece and between a 50-cent piece and a quarter, and the 2014 CT scan indicated bony defects (following surgical repair) of 3mm and 9x4mm, it is more likely than not that the larger and intermediate sized bony dehiscences were decreased in size to less than the size of a quarter.  Therefore, the Veteran's original bone loss (moderate loss greater than the size of a 50-cent piece and between a 50-cent piece and a quarter) was corrected surgically and the Veteran's current bone loss is minimal (less than the size of a quarter).  There is no functional loss due to the minimal bone loss currently.  The diagnosis was related to his TBI that was resolved without residuals.  

Upon review of the medical evidence of record, a compensable rating for the service-connected skull fracture is not warranted prior to August 21, 2014 under Diagnostic Code 5296, as the objective findings do not reflect that the Veteran had loss of both the inner and outer tables.  As detailed, the dehiscence affects only the posterior portion of his skull.  Moreover, neither the VA examiner nor Dr. Marple detected any brain hernia.  There is also no objective evidence of intracranial complications.

Upon further review of the medical evidence of record, a rating greater than 10 percent for the service-connected skull fracture is not warranted from August 21, 2014 under Diagnostic Code 5296.  The next higher (30 percent) rating is warranted if there is loss of part of the skull, both inner and outer tables and the size of the area lost is intermediate [size between that of a 50 cent piece and a quarter].  The record reflects that since August 21, 2014 the Veteran's service-connected skull fracture has been manifested by a total area of bony defect less than a 25-cent piece without any brain herniation.  There is also no objective evidence of intracranial complications.

Fracture of the Maxilla

The Veteran's fracture of the maxilla has been rated 0 percent under 38 C.F.R. § 4.150, Diagnostic Code 9900, maxilla or mandible.  Such diagnostic code instructs that maxilla or mandible should be rated as osteomyelitis, chronic under 38 C.F.R. § 4.71a, Diagnostic Code 5000.  Diagnostic Code 5000 does not provide for a noncompensable (zero percent) rating.  Under  Diagnostic Code 5000, a 10 percent disability rating is warranted for inactive osteomyelitis, acute, subacute, or chronic, following repeated episodes, without evidence of active infection in the past 5 years.  

The January 2007 VA examiner specifically concluded that while there was a frontal sinus mucocele, there was no evidence of acute, subacute, or chronic osteomyelitis with involucrum or sequestrum.  The VA examination reports on file prior to January 2007 also do not reflect any objective findings of osteomyelitis.  

On October 2011 VA compensation examination, the Veteran reported he was involved in a motor vehicle accident in service with resultant maxillary LeFort type fracture.  Physical examination revealed no loss of any bone of the maxilla.  There was no loss of teeth due to loss of substance of body of the maxilla.  The diagnosis was post maxillary fracture without residual problems.

The September 2013 Board remand instructed the RO to obtain clarification from the October 2011 VA examiner as to whether the Veteran had malunion or nonunion of the maxilla.  The examiner was particularly asked to comment upon whether stabilization of the Veteran's maxilla fractures by radiopaque suture material indicated the presence of malunion or nonunion of the maxilla.

An August 2014 CT scan showed no suspicious lucency about the roots of the maxillary teeth.  Normal mandibles.  Mastoid air cells and middle ears were clear

In a December 2014 VA addendum medical opinion, the examiner found that the Veteran did not exhibit a malunion of either jaw based upon clinical examination and digital manipulation demonstrating excellent stabilization/healing.  There was no osseous movements and x-rays did not demonstrate malunion of either jaw.  The examiner was also asked to comment about whether stabilization with radiopaque suture indicate malunion of either jaw.  The examiner noted that there is no malunion and that radiopaque material did not contribute to something which does not exist.  The examiner was further asked to expound upon prior findings of "no occlusal problems[.]"  The examiner noted that the Veteran demonstrated a normal Class I dental/jaw alignment with no movement/mobility of jaws or teeth.  Thus, since it does not exist, it cannot relate to something which also does not exist, malunion or nonunion.  

Thus, the medical evidence of record does not support a compensable disability rating for fracture of the maxilla.

Extraschedular Consideration

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1) with regard to the Veteran's service-connected disabilities; however, the record contains no objective evidence that the Veteran's skull fracture and fracture of the maxilla have resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned ratings, or has necessitated frequent periods of hospitalization.  The various aspects of the Veteran's skull fracture and fracture of the maxilla are fully encompassed by the ratings assigned under the schedular rating criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER


Entitlement to a compensable disability rating for skull fracture prior to August 21, 2014 and greater than 10 percent from that date is denied.

Entitlement to a compensable disability rating for fracture of the maxilla is denied.  


REMAND

Regarding the claim of entitlement to a disability rating greater than 20 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital for the period prior to October 2, 2005, and greater than 30 percent from that date, the Board sincerely regrets the even further delay that will result from again remanding this claim.  Nevertheless, because there has not been substantial compliance with the previous remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the September 2013 remand, the Board directed that the Veteran be afforded another VA eye examination to assess the current severity of his service-connected defective vision.  The examiner was asked to perform all studies deemed appropriate, and all findings were to be set forth in detail.  In addition to providing all applicable vision results, including the Goldman and diplopia visual field tests, and any other observations, the examiner was asked to specifically determine (1) whether the Veteran had diplopia in one or both eyes, and (2) for each eye, whether diplopia extended beyond more than one quadrant or range of degrees, and whether diplopia was in two separate areas of the same eye.  The examiner was also asked to indicate to what degree, if any, the Veteran suffered from diplopia for central, down, lateral and up vision.

A VA eye conditions examination was conducted in August 2014.  The examiner concluded that the Veteran has diplopia in all peripheral fields of gaze that will probably never go away.  The examiner, however, failed to address, for each eye, whether diplopia was in two separate areas of the same eye as directed in the September 2013 remand.  The answer to this question is relevant to the Veteran's increased rating claim for defective vision, in that VA regulations provide that when diplopia exists in two separate areas of the same eye, [the rater should] increase the equivalent visual acuity under diagnostic code 6090 to the next poorer level of visual acuity, not to exceed 5/200.  See 38 C.F.R. § 4.78(b)(3).  Furthermore, it was noted in the remand that if current diplopia findings were shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, to include those administered in October 2002, February 2004, October 2005 and October 2011, the examiner was to make these differences clear and explain them to the extent possible.  This too was not addressed in the August 2014 VA eye conditions examination report.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's record and a copy of this remand to the VA physician who performed the VA August 2014 eye conditions examination.  If that physician is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

The physician should be asked to review the Veteran's record, to include the August 2014 VA examination report, to determine whether diplopia is in two separate areas of the same eye.  

If current diplopia findings are shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, to include those administered in October 2002, February 2004, October 2005 and October 2011, these differences should be made clear and explained to the extent possible.  

A report containing results of any testing conducted should be prepared and associated with the Veteran's record.

2.  Then readjudicate the appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


